Title: To Thomas Jefferson from Hugh Chisholm, 17 February 1808
From: Chisholm, Hugh
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Monticello february 17th 1808
                  
                  we have got the earth turn up the second time for the Bricks, and am now prpare the yard to dry them an I wanted to perpose to you for The Bricks to be maid at poplar forrist at the same time of making them hear for it is not necussary for both of us to attend to making bricks at one place. I can send my Brother to Bedford or can go myself, and then the Brickmaking will all be finshed at both plaices in the same time I hope it will suit you in this way, and pleas to Let me now next post Except my best wishes
                  
                     Hugh Chisholm 
                     
                  
               